Citation Nr: 0818615	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  00-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury (a "left arm disability").

2.  Entitlement to service connection for a right arm and 
right wrist disability.

3.  Entitlement to service connection for a left neck 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to an increased rating for residuals of a 
left thumb injury.

7.  Basic eligibility to receive pension benefits with 
respect to countable income.




REPRESENTATION

Appellant represented by:	Robert A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

In June 2002, the veteran appeared at a Travel Board hearing 
in Montgomery, Alabama.  The veteran's increased rating claim 
was addressed at that time.  A transcript of the hearing is 
associated with the record.

The Board remanded the case in June 2003 to develop 
additional evidence, ensure due process considerations, and 
provide notification and assistance in accordance with the 
provisions of the VCAA and implementing regulations.

In August 2004, the veteran appeared before a Veterans Law 
Judge at a Travel Board hearing held at the RO.  A transcript 
was prepared and associated with the record.

Subsequently, the Board remanded the appeal.  The issues of 
entitlement to service connection for left arm injury 
residuals, right arm and wrist disability, left neck 
disability, low back disability, and pension benefits were 
remanded for issuance of a statement of the case.  The issue 
of entitlement to an increased rating for residuals of a left 
thumb injury was remanded for a VA examination.  

Upon issuance of statements of the case in November 2004, the 
veteran timely perfected his appeal with respect to the 
issues of service connection for left arm injury residuals, 
right arm and wrist disability, left neck disability, low 
back disability, and pension benefits.

While the case was in remand status, the veteran submitted a 
claim of entitlement to service connection for skin cancer.  
An appeal has been perfected with respect to that issue and 
it is properly before the Board.

The veteran appeared before a Veterans Law Judge at the RO in 
December 2007.  A transcript of this hearing has been 
associated with the record.

The issues of entitlement to service connection for residuals 
of a left arm injury, a right arm and wrist disability, and a 
left neck disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and 
arthritis of the low back was not manifest within one year of 
discharge; currently existing low back disability is not 
related to service.

2.  Skin cancer was not manifest in service and is unrelated 
to service.

3.  Residuals of a left thumb injury are manifested by pain 
and limitation of motion; sensory changes are not shown to be 
related to the left thumb injury residuals.

4.  The veteran's countable income exceeds the applicable 
maximum annual pension rate (MAPR) throughout the time period 
in question.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left thumb injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8516 (2007).

4.  Because the veteran's countable income exceeds income 
limitations, the veteran is not entitled to receive 
nonservice-connected pension benefits. 38 U.S.C.A. §§ 501, 
1521, 1522 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in July 1999 asked the veteran to submit a 
release to allow VA to obtain treatment records.  

Letters dated in February and September 2000 letter described 
the evidence necessary to support a claim for service 
connection.  The veteran was told how VA would assist him.

A July 2001 letter discussed the VCAA and told the veteran 
that VA would make reasonable efforts to help him get the 
evidence necessary to support his claim.  The evidence 
necessary to support a claim for service connection was 
described.  The veteran was told how he could help with his 
claim.  He was also told what steps VA had taken to assist 
him.  

A January 2003 letter asked the veteran to complete releases 
for specific evidence.  

A January 2004 letter discussed the evidence necessary to 
support the veteran's claim for nonservice-connected pension 
benefits.  He was asked to complete an income-net worth and 
employment statement.  

A February 2004 letter provided information concerning the 
veteran's claim for an increased rating for residuals of his 
left thumb injury.  It asked the veteran to identify sources 
of treatment and told him that in order to establishment to 
an increased evaluation, the evidence must show that the 
condition had become worse.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining additional evidence.

A letter dated in March 2004 included information pertaining 
to secondary service connection as well as increased ratings.  
The evidence of record was listed.  The letter also discussed 
the evidence necessary to substantiate the veteran's claims.

An April 2004 letter included information concerning claims 
for secondary service connection.  

In June 2004 the veteran was advised that his income exceeded 
the maximum pension rate set by law and that he should 
identify any outstanding evidence or information that he 
thought might support his claim.  

Letters dated in July and August 2005 discussed the evidence 
necessary to support the veteran's claim of entitlement to 
service connection for skin cancer.  The August 2005 letter 
listed various types of evidence the veteran could submit to 
support his claim.  The evidence of record was listed and the 
veteran was told how VA would assist him.

In March 2006 the veteran was told how VA determines 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notices provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to the veteran's claim for an increased rating 
of left thumb disability, the Board has considered the 
adequacy of the VCAA notice in light of the recent Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The March 2006 letter advised the veteran that, in evaluating 
claims for increase, VA looks at the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in the February 2000 statement of the case, the veteran was 
provided with the applicable law and criteria required for a 
higher evaluation.  The veteran had an opportunity to respond 
to the statement of the case, and was subsequently issued 
supplemental statements of the case regarding his claim for 
increase.  

The Board additionally notes that the veteran has been 
provided with two opportunities to testify before Veterans 
Law Judges, at which time he described the extent of 
functional limitation caused by his left thumb disability.  
In essence, the record demonstrates that the veteran was made 
aware of the evidence necessary to substantiate his claim for 
increase.  The Board therefore finds that the fundamental 
fairness of the adjudication process is not compromised with 
respect to this issue.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted with respect to the 
veteran's increased rating claim.  The veteran has testified 
at two travel board hearings.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
VA medical examinations of his claimed low back disability or 
skin cancer.  However, the Board finds that a VA examination 
is not necessary in order to decide the veteran's claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  

In Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, there is no competent evidence 
suggesting that the veteran's claimed low back disability or 
skin cancer are associated with his active service.  As such, 
examinations are not warranted. 

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

	Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if 
manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.  § 5107(b) (West 2002).

		Low Back Disability

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
low back.  On discharge examination in May 1968, the 
veteran's spine was clinically normal.  He was found to be 
qualified for release from active duty.

An April 1995 examination report by R.B.M., M.D. notes the 
veteran's complaint of low back pain occurring with increased 
activity, bending, stooping, and lifting.  The veteran 
complained of pain in the low back with extension.  The 
veteran's left lower extremity was one-half inch shorter than 
the right, and he had a compensatory  mild scoliosis.  The 
impression was lumbar strain, recurrent by history, rule out 
spondylolisthesis.

A March 1997 VA treatment record notes degenerative joint 
disease of the lumbosacral spine.  A November 1997 record 
indicates that the veteran had degenerative joint disease.  A 
transcutaneous electrical nerve stimulation unit was 
requested in February 1998 for chronic low back pain.

Reports by G.N.B., M.D. dated in March, April and May 1998 
state that the veteran underwent L4-5 and L5-S1 epidural 
injections for lumbosacral facet syndrome.

An April 1999 VA treatment record notes the veteran's severe 
disc disease and spinal stenosis which caused low back pain.  
A June 2002 record indicates a long history of back pain.  

At his December 2007 hearing, the veteran testified that he 
had always had trouble with his back.  He indicated that he 
had been told that his back disability started a long time 
ago and that the discs were wearing out.  He indicated that 
he did not recall an injury or event in service that might 
have caused the claimed disability.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that service connection is not 
warranted.  In this regard, the Board notes that the 
veteran's spine was clinically normal on discharge 
examination in May 1968.  The first evidence indicating a low 
back disability dates to April 1995, when lumbar strain was 
noted.  Degenerative joint disease of the lumbar spine was 
not noted until March 1997.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's low 
back, it does not contain competent evidence which relates 
this claimed disability to any injury or disease in service.  
The Board has considered the veteran's argument that the 
claimed disability is related to service.  However, he is 
not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the evidence clearly points to a remote, post-
service onset of the claimed low back disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post-service diagnoses regarding 
the veteran's low back are not related to service.  The Board 
has considered the record, to include the veteran's 
assertions.  However, the most probative evidence consists of 
treatment records reflecting no diagnosis referable to the 
low back until 1995, many years after discharge from service.  
Absent reliable evidence relating a low back disability to 
service, the claim of entitlement to service connection must 
be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

		Skin Cancer

The veteran's service medical records indicate that he was 
seen for a skin irritation from lacquer thinner in March 
1968.  They are otherwise silent with respect to any 
diagnosis, complaint, or abnormal finding pertaining to his 
skin.  On discharge examination in May 1968, the veteran's 
skin was clinically normal and he was found to be qualified 
for discharge.  

Private treatment records dated in December 2003 indicate 
that the veteran had  lesions on his left upper eyelid, the 
right face near the corner of his eye, and on the right 
groin.  The impression was seborrheic keratosis of the left 
upper eyelid and right groin, and skin tag of the right face 
near the corner of the eye.  The veteran underwent excision 
of the seborrheic keratosis of the right groin and 
fulguration of multiple skin tags of the face.  The right 
groin biopsy revealed seborrheic keratosis.  

A January 2003 VA treatment record indicates that the veteran 
was referred to dermatology for moles.  

A January 2005 VA treatment record indicates that the veteran 
had lesions on his back, trunk and left leg, as well as the 
left nasolabial area.  Biopsies were conducted.  In January 
2005 the veteran underwent excision of basal cell carcinoma 
of the left cheek.  At that time, the provider noted that the 
veteran had undergone biopsy of a dyspastic nevus on his back 
and that it was negative for melanoma.  

At his December 2007 hearing, the veteran testified that he 
had experienced blistering sunburns in service.  He asserted 
that his skin cancer was related to those sunburns.  He also 
stated that he had moles and skin tags in service.  He stated 
that he worked inside subsequent to service discharge.

Careful review of the evidence has led the Board to determine 
that service connection is not warranted for skin cancer.  
The Board observes that the veteran's skin was clinically 
normal on discharge examination in May 1968.  The first 
evidence indicating problems with the veteran's skin dates to 
December 2003, when the veteran was noted to have  lesions on 
his left upper eyelid, the right face near the corner of his 
eye, and on the right groin.  Basal cell carcinoma was found 
in 2005.  

A grant of service connection requires competent evidence to 
establish a diagnosis and relate such diagnosis to the 
veteran's service.  While the record demonstrates that the 
veteran has undergone excision of cancerous skin lesions, it 
does not contain competent evidence which relates skin cancer 
to any injury or disease in service.  The Board has 
considered the veteran's argument that the claimed disability 
is related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu.

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's skin cancer.  There is a 
notable lack of credible evidence of pathology or treatment 
in proximity to service or within many years of separation.  
The negative and silent record is far more probative than the 
veteran's remote, unsupported assertions.  The competent 
evidence clearly establishes that the post-service diagnoses 
of skin cancer are not related to service.  The Board has 
considered the record, to include the veteran's assertions.  
However, the most probative evidence consists of treatment 
records reflecting no diagnosis of skin cancer until 2003.  
Absent reliable evidence relating skin cancer to service, the 
claim of entitlement to service connection must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.

	Increased Rating for Residuals of a Left Thumb Injury

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's left thumb disability is currently evaluated as 
10 percent disabling for mild incomplete paralysis of the 
ulnar nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
Under this criteria when the evidence establishes complete 
paralysis characterized as the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and the thenar 
and hypothenar eminences; the loss of extension of the ring 
and little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, a 50 percent evaluation is assigned for the 
minor extremity.  If ulnar nerve paralysis is incomplete, a 
10 percent disability rating is assigned for mild incomplete 
paralysis of the major or minor extremity.  If there is 
moderate incomplete paralysis, a 20 percent evaluation is 
assigned for the minor extremity.  If the paralysis is 
severe,  a 30 percent evaluation is assigned for the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).

Disabilities associated with the median nerve are evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under these 
criteria, a 10 percent rating is appropriate for both the 
major and minor extremity when there is mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis, a 20 percent rating is assigned for the minor 
hand.  For severe incomplete paralysis, a 40 percent rating 
is assigned for the minor hand.  A 60 percent rating is 
assigned for complete paralysis of the median nerve on the 
major side with such manifestations such as the hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the thumb is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5228.  Under this diagnostic 
code, limitation of motion of the thumb with a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers 
warrants a 20 percent rating.   Limitation of motion with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers warrants a 10 percent rating.  Limitation of motion 
with a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers warrants a noncompensable evaluation.

Under diagnostic code 5224, a 10 percent evaluation is 
warranted when there is favorable ankylosis and a 20 percent 
evaluation is warranted when there is unfavorable ankylosis 
of the minor thumb.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002, effective August 26, 
2002. See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
relevant evaluation requirements effective since August 26, 
2002 provide for a new diagnostic code which discusses the 
particular limitation of motion of the thumb.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2007).  However, the criteria 
for diagnostic code 5224 are the same in both the 2002 and 
2007 versions of 38 C.F.R. § 4.71a except that the amended 
provisions add a note after diagnostic code 5224 requiring 
that consideration be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Based on the evidence, evaluation as amputation is not 
warranted in this case, nor is evaluation for limitation of 
motion of other digits.

The report of a September 1996 EMG study indicates that the 
veteran had undergone carpal tunnel release and that his left 
sided numbness had totally resolved.  He indicated some mild 
grip weakness in his left hand.  The report of a June 1997 
EMG study indicates findings consistent with median nerve 
compression at the wrist involving the sensory fibers only.

A VA treatment record dated in November 1997 notes the 
veteran's report that he had "knots" in the palm of his 
left hand.  

The instant claim for increase was received in April 1999.  
In support of his claim, the veteran submitted a March 1999 
report by a private physician.  The report reflects the 
veteran's complaint of left arm pain and numbness.  The 
physician suggested that the veteran might be suffering from 
cervical radiculopathy.

A VA examination was conducted in June 1999.  The veteran 
reported that during service, his hand was stuck in a winch 
block.  The examiner noted that the veteran had undergone 
carpal tunnel release three years previously.  The veteran 
stated that the surgery did not help.  On physical 
examination, the veteran's fingertips touched the thumb, as 
well as the median and transverse fold of the palm well.  
Grasping was good.  The veteran could use his hand 
intricately for grasping, pulling, pushing, twisting, 
probing, writing, touching, and expression.  There were three 
beginning nodules in the left palm on the flexor tendon, 
which had the appearance of Dupuytren's contracture.  The 
diagnosis was degenerative joint disease of the metacarpal 
phalangeal joint of the left thumb, resulting from trauma 
with loss of function due to pain.

An additional VA examination was carried out in February 
2003.  The veteran's history was reviewed.  The examiner 
noted that the veteran developed carpal tunnel syndrome seven 
years previously which caused numbness and tingling in his 
hand and fingers, and that he underwent carpal tunnel release 
in 1995.  On physical examination, the veteran had a well-
healed scar over the dorsum of the left thumb 
metacarpophalangeal joint.  He had flexion to 70 degrees, and 
extension to zero degrees.  He was stable to varus and valgus 
stress with no laxity.  He had decreased grip strength in his 
left hand compared to his right.  There were two fibrotic 
cords in the palmar fascia of the veteran's ring finger and 
middle finger, suggestive of Dupuytren's contracture.  
Tinel's and Phalen's were negative.  X-rays revealed intact 
osseous structures with some degenerative changes at the 
first metacarpophalangeal joint.  The soft tissues were 
unremarkable.  The impression was left thumb 
metacarpophalangeal pain, early degenerative arthritis of the 
metacarpophalangeal joint of the left thumb, status post 
repair of the left thumb ulnar collateral ligament in 1968.  
The examiner concluded that the ulnar collateral ligament 
injury had no relation to the veteran's carpal tunnel 
syndrome, noting that such was related to his post-service 
employment.  He also concluded that the Dupuytren's 
contractures were not related to the thumb injury.  

At his August 2004 hearing, the veteran described the in-
service injury to his thumb.  

The veteran submitted most recently to a VA examination in 
July 2007.  The history of the veteran's injury was reviewed.  
The examiner noted that the repair of the veteran's 
metacarpophalangeal joint apparently worked quite well 
because he had experienced no symptoms of instability in the 
joint since his in-service surgery.  The veteran did endorse 
episodes of pain and numbness.  The examiner indicated that 
the veteran's reported numbness and pain in the left upper 
extremity did not appear to be part of the thumb injury and 
its subsequent treatment.  He indicated that there was no 
paralysis.  He also noted that the veteran's carpal tunnel 
symptoms were unrelated to the problem with his left thumb, 
and that the Dupuytren's contracture was also unrelated.  
Finally, he indicated that the sensory changes in the 
veteran's left upper extremity were not related to his 
primary thumb injury.  Physical examination revealed normal, 
free, and full range of motion of the carpal metacarpal joint 
of the left thumb ray.  Metacarpal joint motion was from 10 
degrees to 45 degrees; the examiner noted that the veteran 
lacked 10 degrees from reaching neutral in the metacarpal 
joint.  Interphalangeal joint range of motion was from zero 
to 45 degrees, with pain.  There was moderate enlargement of 
the  joint suggesting degenerative change.  There was 
diminished sensation to pinprick in the primary radial nerve 
distribution of the left forearm and the first web space of 
the left hand; the examiner again noted that such was not 
related to the old thumb injury.  Grip strength appeared to 
be good.  X-rays revealed no significant bone abnormality.  
The joint spaces of the thumb were well preserved and there 
was no erosion or soft tissue swelling.  The diagnosis was 
crush injury of the left hand with rupture of the ulnar 
collateral ligament metacarpal phalangeal joint left thumb 
with repair; advancement of the attenuated ulnar collateral 
ligament, with some resulting limitation of motion in the 
left thumb and degenerative changes in the first metacarpal 
phalangeal joint.

At his December 2007 hearing, the veteran again described the 
injury to his left thumb.  He noted that he had experienced 
trouble with it since the injury.  He stated that the joint 
had been frozen since the injury.  

Having reviewed the evidence pertaining to the veteran's left 
thumb disability, the Board has determined that an evaluation 
in excess of 10 percent is not for application.  Initially, 
the Board notes that the July 2007 VA examiner clearly 
indicated his conclusion that the veteran's sensory symptoms 
were not related to the primary thumb injury.   Rather, he 
indicated that the injury residuals included some limitation 
of motion in the left thumb as well as degenerative changes 
in the first metacarpal phalangeal joint.  He also indicated 
that there was no paralysis.  As such, the Board has 
determined that an evaluation under the criteria for 
disability of the peripheral nerves is not appropriate.  

Alternatively, the Board has considered the applicability of 
a higher evaluation pursuant to the criteria for limitation 
of motion of the thumb.  However, there is no basis for an 
evaluation higher than the currently assigned 10 percent 
under diagnostic code 5228.  In this regard the Board 
observes that the current evaluation contemplates limitation 
of motion with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A higher evaluation under 
these criteria requires the presence of limitation of motion 
of the thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  The evidence reflects that 
the veteran is able to touch his thumb to his fingertips as 
well as to the transverse fold of his palm.  He is shown to 
have the ability to use his hand intricately.  Some 
limitation of motion of the metacarpal joint was noted in 
July 2007.  However, grip strength appeared to be good, and 
there was no significant bone abnormality.  In essence, the 
evidence demonstrates that the veteran retains good range of 
motion of his left thumb and that the sensory changes in the 
left upper extremity are not related to the primary thumb 
injury.

The Board has also considered whether a higher evaluation is 
applicable based on ankylosis of the left thumb.  While the 
veteran has testified that his left thumb joint has been 
frozen since the in-service injury, the objective evidence 
shows that he retains motion of his left thumb joint.  As 
ankylosis is not objectively shown, a higher evaluation under 
the criteria for ankylosis is not warranted.  

The Board accepts that the veteran has functional impairment 
due to pain.  DeLuca.  However, neither the lay nor medical 
evidence for either period reflects the functional equivalent 
of the limitation of motion or of ankylosis that is required 
for a higher evaluation.  Rather, the examinations of record 
have established that the veteran does in fact retain motion 
of the left thumb.

The Board observes that the veteran is competent to report 
that his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu.  Rather, the 
more probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence reflects that a 
higher evaluation  is not for application.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert.

	Pension Benefits

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
(improved) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23 as changed periodically and 
reported in the Federal Register.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).

The MAPR is published in Appendix B of VA Manual M21-1 and is 
to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23 (2007).

The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  38 
C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2007).

Social Security Administration income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
spouse.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

The MAPR as of September 1, 2003 for a veteran with no 
dependents was $9,690.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B.  

The veteran seeks an award of nonservice-connected pension 
benefits, which have been denied due to excessive annual 
income.

The veteran's claim for pension was received in September 
2003.  In an income-net worth and employment statement, 
received by the RO in March 2004, the veteran reported that 
his spouse had no income, and that he had no dependent 
children.  He also reported that he was separated from his 
wife and that she lived in a separate location.  He reported 
receiving $1400 per month from Social Security and an 
additional $220 per month as retirement income, for a total 
of $1620 per month.  

In April 2004, VA advised the veteran that his claim for 
pension was denied.  It noted that from October 1, 2003, the 
veteran had annual income from Social Security of $16,748.  
It indicated that Medicare premiums totaling $704.40 had been 
excluded.  The veteran was advised that from December 1, 
2003, his annual income from Social Security was $17,052 and 
that Medicare premiums totaling $799.00 had been excluded.  
The veteran was also advised that VA did not count his wife 
as a dependent because he had stated that they were separated 
and not living in the same household.

In a May 2004 medical expense report, the veteran indicated 
$1004 in medical expenses for doctor bills, medicine, and an 
eye examination and glasses.  He did not provide dates of 
payment for these expenses.

As noted above, the MAPR for the period of time in question 
is $9,690.  Even when the Board considers appropriate 
exclusions, the veteran had actual income in excess of the 
MAPR for the calendar year beginning in January 2003.

In sum, the veteran's countable income after exclusions is in 
excess of the MAPR. Accordingly, the claim of entitlement to 
nonservice-connected pension must be denied.

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to an increased rating for residuals of a left 
thumb injury is denied.

Basic eligibility to receive pension benefits with respect to 
countable income is denied.





REMAND

The veteran seeks service connection for a left arm 
disability and a left neck disability.  He has testified that 
he incurred injuries to his left arm and neck when a car fell 
on him.  He indicated during two Board hearings that his left 
thumb disability rendered him unable to use his left hand, 
and that the accident causing left arm and neck injuries was 
the result of his left thumb disability.

The veteran also seeks service connection for right arm and 
wrist disabilities.  He asserts that such disabilities are 
the result of overuse due to his left thumb disability.  

The Board notes that a letter dated in April 2004 alluded to 
the veteran's claims for disabilities claimed as secondary to 
his left thumb injury.  However, he was not provided with any 
discussion of the pertinent law regarding secondary service 
connection, and subsequent rating decisions and statements of 
the case did not include adjudication of these claims on a 
secondary basis.  

The Board notes that the medical evidence shows a variety of 
physical complaints by the veteran, to include left upper 
extremity problems, neck pain, and problems with his right 
arm, wrist, and hand.  However, there is insufficient 
competent medical evidence to make a determination regarding 
whether these claimed disabilities are related to the 
veteran's service-connected left thumb disability.  
Accordingly, a VA examination is necessary.

The Board also observes that at his hearings before the 
Board, the veteran provided testimony regarding the claimed 
injuries caused by a falling car.  He indicated that he was 
hospitalized as the result of that accident.  He is hereby 
advised that if there is evidence pertaining to the accident 
and resulting injuries, he should submit or sufficiently 
identify such evidence so that it may be obtained.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issues of entitlement to 
service connection for left arm, left 
neck, right arm, and right wrist 
disabilities that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b).  

Specifically, this notice should include 
a discussion of the evidence and 
information necessary to support a claim 
of entitlement to service connection on a 
secondary basis.  The letter should 
advise the veteran he should submit any 
pertinent evidence in his possession.  

The letter should also request that the 
veteran submit or identify any evidence 
pertaining to the claimed accident in 
which a car fell on him.  The RO should 
obtain all sufficiently identified 
records and associate them with the 
claims folder.

The veteran should be given the 
appropriate amount of time to respond.

2.  Upon completion of the above 
development, schedule the veteran for a 
VA examination to determine the extent 
and likely etiology of his left arm, left 
neck, right arm and right wrist 
disabilities.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present disabilities of the left arm, 
left neck, right arm, and right wrist.  

With respect to all currently present 
disabilities, the examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any such disability is related to the 
veteran's service-connected left thumb 
disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the development 
described above, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

5.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If any 
of the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________                   
__________________________
            RONALD W. SCHOLZ		            JOHN J. 
CROWLEY 
                 Veterans Law Judge 			  Veterans 
Law Judge
            Board of Veterans' Appeals		        Board of 
Veterans' Appeals



_________________________________
MARK W. GREENSTREET 
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


